DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Jacob Zodieru on 08/12/2022.
The application has been amended as follows: 
A- Claims 16-20 have been canceled.
B- Claim 1 has been amended as follows:
--1 (amended). A cable radial cutting system, comprising: 
a cutting bracket; 
a planetary gear set; 
a first driving piece and a second driving piece which are mounted on the cutting bracket; and  
a cutting tool driven by the planetary gear set to rotate and move radially; 
wherein the first driving piece and the second driving piece jointly drive the planetary gear set to rotate; and
wherein the planetary gear set comprises a fixed gear driven by the first driving piece to rotate, a planetary carrier fixedly sleeved on the fixed gear, a planetary gear rotatably disposed on the planetary carrier and engaged with the fixed gear, a ring gear engaged with the planetary gear and configured to be driven by the second driving piece to rotate, a tool drive gear driven by the planetary gear to rotate synchronously, and a rack fixed to the cutting tool and engaged with the tool drive gear.--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 1 is allowable for setting forth a cable radial cutting system comprising a cutting bracket, a planetary gear set, a first driving piece, and a second driving piece which are mounted on the cutting bracket; and a cutting tool driven by the planetary gear set to rotate and move radially, wherein the first driving piece and the second driving piece jointly drive the planetary gear set to rotate, and wherein the planetary gear set comprises a fixed gear driven by the first driving piece to rotate, a planetary carrier fixedly sleeved on the fixed gear, a planetary gear rotatably disposed on the planetary carrier and engaged with the fixed gear, a ring gear engaged with the planetary gear and configured to be driven by the second driving piece to rotate, a tool drive gear driven by the planetary gear to rotate synchronously, and a rack fixed to the cutting tool and engaged with the tool drive gear.
For example, Chen (2006/0011025) teaches a planetary tubing cutter capable of being used for cutting cable comprising a cutting bracket (not shown but it is known in the art that the gear system as shown in Fig. 2 is mounted on a bracket), a planetary gear set (20, 14), a first driving piece 28, and a second driving piece 34 which are mounted on the cutting bracket; and a cutting tool 12 driven by the planetary gear set to rotate and move radially, wherein the first driving piece and the second driving piece jointly drive the planetary gear set to rotate, and wherein the planetary gear set comprises a fixed gear 24 driven by the first driving piece 28 to rotate, a planetary carrier 24A fixedly sleeved on the fixed gear, a planetary gear 14 rotatably disposed on the planetary carrier and engaged with the fixed gear.
However, Chen does not teach a ring gear engaged with the planetary gear and configured to be driven by the second driving piece to rotate, a tool drive gear driven by the planetary gear to rotate synchronously, and a rack fixed to the cutting tool and engaged with the tool drive gear.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cutting systems of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724